     Case 8:19-cv-00793-DOC-DFM Document 1 Filed 04/30/19 Page 1 of 4 Page ID #:1



 1   Frank Chirino, Esq., SBN 239568
     DIMARCO | ARAUJO | MONTEVIDEO
 2   A Professional Law Corporation
 3   1324 North Broadway
     Santa Ana, California 92706
 4
     Telephone: (714) 835-6990
 5   Facsimile: (714) 568-1845
 6
     Attorneys for Plaintiff CELINA ESTRADA
 7
 8                            UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10
     CELINA ESTRADA,                              )    Case No.:
11                                                )
12                             Plaintiff,         )
                                                  )    COMPLAINT FOR DAMAGES
13
     vs.                                          )    UNDER THE FEDERAL TORT
14                                                )    CLAIMS ACT (28 U.S.C §2761, et. seq.)
     UNITED STATES OF AMERICA,                    )
15
                                                  )
16                            Defendant.          )
17                                                )
                                                  )
18                                                )
19
20         COMES NOW Plaintiff CELINA ESTRADA (hereinafter “Plaintiff”), by and
21   through her attorneys, DiMarco │Araujo │ Montevideo, and submits this Complaint for
22   Damages against the above-named Defendant. The claims herein are brought against the
23   Defendant pursuant to the Federal Torts Claims Act (28 U.S.C. §2671, et. seq.) Plaintiff
24   hereby alleges:
25                                 GENERAL ALLEGATIONS
26         1.     That jurisdiction is proper in this case pursuant to 28 U.S.C. §1346(b)(1).
27         2.     That venue is proper in that all of the events described herein occurred in the
28   City of Santa Ana, County of Orange, State of California.

                                                 -1-
                                      COMPLAINT FOR DAMAGES
     Case 8:19-cv-00793-DOC-DFM Document 1 Filed 04/30/19 Page 2 of 4 Page ID #:2



 1         3.     That plaintiff is informed and believes and thereon alleges, that at all times
 2   mentioned herein, the United States Postal Service is and was a federal governmental entity
 3   operating within the County of Orange, State of California.
 4         4.     That plaintiff is informed and believes and thereon alleges, that all times
 5   mentioned herein, Suzanne Mary Price was employed by the United States Postal
 6   Service, and that she was acting in her capacity as an employee of that agency at the time
 7   of the incident.
 8         5.     That defendant UNITED STATES OF AMERICA is liable for the acts and/or
 9   omissions of government employees, including Suzanne Mary Price, while acting within
10   the scope of their employment.
11         6.     That on or about May 24, 2018, plaintiff presented a claim for damages to
12   the United States Postal Service, for the injuries and damages suffered by her in
13   compliance with the provisions of the applicable statutes. The United States Postal
14   Service mailed a settlement offer to plaintiff’s counsel on February 6, 2019, but has not,
15   as of the filing of this Complaint, made a final disposition of the plaintiff’s claim. Thus,
16   the filing of this Complaint is proper under 28 U.S.C. § 2675(a), as plaintiff has exercised
17   her option to deem the agency’s failure to make a final disposition of her claim as a “final
18   denial” of her claim.
19         7.     That at all times mentioned herein, Suzanne Mary Price, acting in the course
20   and scope of her employment, was driving a 1993 Grumman Mail Delivery Truck, in the
21   city of Santa Ana, California.
22         8.     That at all times mentioned herein, the vehicle referenced in paragraph 7
23   was owned by defendant UNITED STATES OF AMERICA and the United States Postal
24   Service, and said vehicle was, at the time and place of the accident hereinafter alleged,
25   being operated, entrusted and/or maintained by defendant UNITED STATES OF
26   AMERICA, the United States Postal Service, and Suzanne Mary Price, each with the
27   permission of the others.
28


                                                  -2-
                                       COMPLAINT FOR DAMAGES
     Case 8:19-cv-00793-DOC-DFM Document 1 Filed 04/30/19 Page 3 of 4 Page ID #:3



 1          9.      That at all times mentioned herein, plaintiff CELINA ESTRADA was the
 2   owner of a 2006 Dodge Charger, bearing California license plate number 5RJT474, and
 3   she was operating this vehicle at the time of the incident.
 4          10.     That on or about January 13, 2017, near the intersection of Civic Center
 5   Drive and Fairlawn Avenue, in the City of Santa Ana, County of Orange, State of
 6   California, defendant UNITED STATES OF AMERICA, the United States Post Office,
 7   and Suzanne Mary Price, and each of them, so negligently maintained, operated and
 8   entrusted their vehicle that said vehicle was forced to and did cause a collision with
 9   plaintiff’s vehicle.
10          11.     That as a direct result of the above-described negligence, and by reason of
11   the collision thereby caused, plaintiff, CELINA ESTRADA, sustained the following
12   injuries and damages:
13           a. Injuries to the body and limbs, all to general damages in an amount to be
14                 ascertained;
15           b. Necessary past and future medical expenses in an amount not yet fully
16                 ascertainable;
17           c. Loss of earnings and loss of earning capacity in an amount not yet fully
18                 ascertainable.
19          WHEREFORE, plaintiff prays for judgment against defendant for all causes of action,
20   as follows:
21          1.      For general damages according to proof;
22          2.      For actual medical expenses incurred;
23          3.      For future medical expenses according to proof;
24          4.      For actual loss of earnings sustained;
25          5.      For future loss of earnings and loss of earning capacity;
26          6.      For costs of suit incurred herein;
27          7.      For interest according to law; and
28          8.      For such other and further relief as the Court may deem just and proper.

                                                    -3-
                                         COMPLAINT FOR DAMAGES
     Case 8:19-cv-00793-DOC-DFM Document 1 Filed 04/30/19 Page 4 of 4 Page ID #:4



 1
 2
 3
 4   DATED: April 29, 2019              DIMARCO  ARAUJO  MONTEVIDEO
 5
 6                                      By:     ________________________________
 7                                              FRANK CHIRINO, Esq.
                                                Attorneys for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
                                  COMPLAINT FOR DAMAGES
